Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 1 of 21 PageID #: 978
                                                                          1


    1                    IN THE UNITED STATES DISTRICT COURT

    2                       FOR THE DISTRICT OF DELAWARE

    3

    4     EMERSON ELECTRIC CO.,                 )
                                                )
    5                          Plaintiffs,      )
                                                ) C.A. No. 17-1846-LPS-JLH
    6     v.                                    )
                                                )
    7     EMERSON QUIET KOOL CO., LTD.          )
          And HOME EASY LTD.,                   )
    8                                           )
                               Defendants.      )
    9

   10
                                                Thursday, September 17, 2020
   11                                           3:02 p.m.
                                                Discovery Dispute
   12                                           Teleconference

   13
          BEFORE:    THE HONORABLE JENNIFER L. HALL
   14                United States District Court Magistrate Judge

   15

   16     APPEARANCES:

   17                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                         BY: ADAM W. POFF, ESQUIRE
   18
                                     -and-
   19
                         HARNESS DICKEY & PIERCE, PLC
   20                    BY: JOEL R. SAMUELS, ESQUIRE
                         BY: GEORGE D. MOUSTAKAS, ESQUIRE
   21
                                                For the Plaintiff
   22

   23

   24

   25
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 2 of 21 PageID #: 979
                                                                          2


    1     APPEARANCES CONTINUED:

    2                    PANITCH SCHWARZE BELISARIO & NADEL, LLP
                         BY: JOHN D. SIMMONS, ESQUIRE
    3                    BY: KEITH A. JONES, ESQUIRE

    4                                           For the Defendants

    5
                               ***    PROCEEDINGS   ***
    6

    7                    THE COURT:    Good afternoon, counsel.      This is

    8     Jennifer Hall.     We're here on the phone today for a

    9     discovery dispute teleconference in Emerson Electric Company

   10     vs. Emerson Quiet Kool Company Limited and Home Easy

   11     Limited.    That's Civil Action Number 17-1846-LPS-JLH.

   12                    Who is on the phone today for plaintiff?

   13                    MR. POFF:    Good afternoon, Your Honor.       It's

   14     Adam Poff for Young Conaway.        And with me from Harness

   15     Dickey, we have George Moustakas and Joel Samuels.

   16                    THE COURT:    Good afternoon.     Who do we have on

   17     the line for defendant?

   18                    MR. SIMMONS:    Good afternoon, Your Honor.       This

   19     is John Simmons of Panitch Schwarze, and with me, my

   20     colleague, Keith Jones.

   21                    THE COURT:    Good afternoon.     And do we have the

   22     plaintiff from the case in New Jersey, by any chance, or are

   23     we just going with the plaintiff and defendant from the case

   24     here today?

   25                    MR. SAMUELS:    No, Your Honor.     The plaintiff
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 3 of 21 PageID #: 980
                                                                          3


    1     from New Jersey is not here.        It's a separate case.

    2                    THE COURT:    I understand that they're in a

    3     separate case, but I understand they may have an interest in

    4     the documents to the extent privilege is being asserted.             So

    5     we'll just say for the record they are not on the line

    6     today.

    7                    So we are proceeding via teleconference.

    8     Hopefully, everyone can hear me okay.         Unfortunately, the

    9     Court's telephone and much of the computer system has been

   10     down for the entirety of today, so I'm talking to you via

   11     the speaker on my iPhone.

   12                    The court reporter today is Heather Triozzi.

   13     She is remotely dialed in.       My courtroom deputy is also

   14     dialed in remotely.

   15                    I'm here at the courthouse.       I do have paper

   16     copies of the parties' letters and exhibits.           I have

   17     reviewed them as well as most, if not all, of the cases

   18     cited therein.     So we'll give each side a chance to say

   19     anything they want to say in addition to what they've said

   20     in their letters.      I do have a couple of questions as well,

   21     but hopefully this won't take more than a few minutes.

   22                    So we'll give each side five minutes to say

   23     anything additional they want to say.         But of course,

   24     there's no need to use all that time if you don't need it.

   25                    This motion was brought by defendants, so we'll
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 4 of 21 PageID #: 981
                                                                          4


    1     let defendants go first.

    2                    MR. SIMMONS:    Thank you, Your Honor.      This is

    3     John Simmons speaking.       Knowing that I have five minutes,

    4     I'll jump right to the point.

    5                    We believe that this common interest privilege

    6     does not exist between these two separate entities.            Emerson

    7     Radio, Emerson Electric, and Emerson Quiet Kool are all

    8     separate distinct entities.        They're not -- none of them are

    9     commonly owned.     And Emerson Electric and Emerson Radio each

   10     admitted that they're asserting separate trademark rights.

   11                    And Emerson Radio's rights that's described in

   12     our footnote one were derived from Victor Emerson -- Emerson

   13     Photograph which became Emerson Radio.          And Emerson Quiet

   14     Kool became a trademark after a conglomerate bought Emerson

   15     Radio and created the brand Emerson Quiet Kool portable

   16     air-conditioners.      That conglomerate sold the two entities

   17     off separately, and those two companies were separate, and

   18     they have an agreement that says that there's no confusion

   19     between Emerson Radio and Emerson Quiet Kool for

   20     air-conditioners.

   21                    Emerson Electric separately doesn't make

   22     air-conditioners, and they have consented to the Emerson

   23     Quiet Kool mark.      So we've always been curious why these two

   24     companies think that they can bring a trademark action

   25     against a Emerson Quiet Kool.        We assert that they can't
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 5 of 21 PageID #: 982
                                                                          5


    1     have separate trademark rights and have a common interest.

    2     They say they have a common legal interest, but they're

    3     asserting separate cases.       If they're in separate cases,

    4     then they can't have a common legal interest.

    5                    I will note that the plaintiff complains that

    6     Magistrate Judge Kiel has already considered the same

    7     arguments and denied our motion to compel in New Jersey, but

    8     that's not exactly accurate.        Our New Jersey case was in a

    9     different posture.      Discovery -- document discovery was over

   10     back in late November, and that's -- we hadn't even heard of

   11     the common interest agreement by the time document discovery

   12     had closed in New Jersey.

   13                    It wasn't until we subpoenaed Emerson Electric

   14     because Emerson Radio wasn't being forthright with its

   15     discovery responses that Mr. Moustakas actually informed us

   16     that there's a common interest there, much to our surprise.

   17     Now, Emerson Radio had refused to produce documents based

   18     upon boilerplate such as overly broad, vague, and frivolous,

   19     but never mentioned the common interest agreement.

   20                    So we did actually bring a discovery letter like

   21     this one in New Jersey after document discovery was over.

   22     At the same time, Emerson Radio was complaining that we

   23     hadn't produced all our documents.         So we went to a status

   24     conference with Judge Kiel, and this is after discovery is

   25     closed, and he didn't hear oral arguments.          He just
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 6 of 21 PageID #: 983
                                                                          6


    1     basically said in his chambers, I'm denying both of you.             Go

    2     to mediation and try to work this out.          And if that doesn't

    3     work, have expert discovery.

    4                    There's no transcript and there was no official

    5     argument on the matter.       And discovery was closed, so we

    6     didn't actually do a motion to compel at that point.

    7                    Fast forward.    Emerson Electric's discovery just

    8     began this summer.      By the way, Judge Kiel also ordered that

    9     a privilege log be provided about all the communications

   10     which we didn't get for six months from Emerson Radio, even

   11     though we followed up on it.        It was during the pandemic.

   12     There are issues of delay.

   13                    But Emerson Electric, nonetheless, discovery

   14     started here.     So we're in a different place in that case.

   15     When we met and conferred with Emerson Electric, they

   16     initially refused to produce a privilege log.           They

   17     eventually did on the day that our motion was due.             And when

   18     we compared the privilege logs, and you'll notice in our

   19     footnote six when we only had a few minutes to compare them,

   20     there are 45 entries that are in Emerson Electric's log that

   21     are not on Emerson Radio's.        And there are 15 entries on

   22     Emerson Radio's that aren't on Emerson Electric's.

   23                    So when we had further time to consider what was

   24     going on with the logs, we noticed that there's 28 entries

   25     on Emerson Radio's log before they filed their lawsuit, and
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 7 of 21 PageID #: 984
                                                                          7


    1     only seven entries on Emerson Electric's log before they

    2     filed the lawsuit on July 21st, 2017 in New Jersey.            Emerson

    3     Electric didn't file suit until August, but they were

    4     communicating back and forth before the lawsuit was brought.

    5                    So what we're asking is to be truly rid of the

    6     matter.    We do not believe that these two separate entities

    7     with two separate and legally distinct trademark

    8     registrations have an actual common legal interest, and it's

    9     their burden to prove it.       We're asking that you rule on

   10     whether the common interest is actually a legal interest in

   11     this case.

   12                    And to do so, we're asking you to do an in

   13     camera review of the documents.        So they cite to a case to

   14     MLB Properties.     MLB Properties was an entity created by

   15     Major League Baseball to license MLB sports selling

   16     merchandise.     In this case, the defendant challenged the

   17     common interest between MLB's in-house counsel and its

   18     subsidiary, MLB Properties.

   19                    Now, they did find that there was a common

   20     interest there which makes sense.         They're the same entity.

   21     It's a parent and/or subsidiary.         But literally in that

   22     case, the judge provided an in camera review of the

   23     documents to determine that they were legal communications.

   24     That's what we're asking for today.

   25                    We'd also point out in our letters that Judge
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 8 of 21 PageID #: 985
                                                                          8


    1     Burke in Invidi Technologies extensively considered this

    2     common interest privilege.       And in that case, he also

    3     performed an in camera review of documents.

    4                    So what's our basis to say that we think these

    5     communications are commercial?        Emerson Electric doesn't

    6     sell air-conditioners, and they consented in 2011 of the

    7     filing of the Emerson Quiet Kool intent to use trademark

    8     application.     That way there wouldn't be confusion between

    9     their products and Emerson Quiet Kool air-conditioners.

   10     Emerson Radio can't sell air-conditioners.

   11                    So we have basis or reason to believe that these

   12     two entities want to drive our three-person company out of

   13     business so they can take over the air-conditioner business.

   14     That's a commercial interest, not legal.

   15                    It's fairly supportive of the fact that Emerson

   16     Electric in China filed trademark registrations for the

   17     Emerson Quiet Kool mark and is now trying to prevent our

   18     client from shipping its product out of China.           They don't

   19     make Emerson Quiet Kool branded air-conditioners in China.

   20     Emerson Electric doesn't.

   21                    So clearly, there's some kind of commercial

   22     interest in these emails, and that's what we want you to

   23     take a look at.

   24                    Any questions, Your Honor?

   25                    THE COURT:    Sorry, I was on mute.      No questions
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 9 of 21 PageID #: 986
                                                                          9


    1     from me.

    2                    MR. SIMMONS:    Okay.

    3                    MR. SAMUELS:    I'm sorry, Your Honor.      This is

    4     Joel Samuels.     Did you ask counsel for Emerson to go ahead?

    5                    THE COURT:    Please proceed.

    6                    MR. SAMUELS:    Your Honor, my name is Joel

    7     Samuels.    Emerson Electric's position is that the common

    8     interest privilege applies, and these documents are

    9     protected from disclosure by the common interest privilege

   10     and the work-product doctrine.

   11                    As counsel noted, Judge Kiel did accept briefing

   12     and decide this issue and found that Emerson Electric and

   13     Emerson Radio do have a common legal interest in stopping

   14     defendant's infringement.       In this case -- (inaudible)         --

   15     trademark agreement between Emerson Electric and Emerson

   16     Radio which does a number of things, but part of it is it's

   17     a little --

   18                    THE REPORTER:    I'm sorry.     You're cutting out,

   19     and I'm not getting what you're saying.

   20                    MR. SAMUELS:    I'm sorry?

   21                    THE REPORTER:    You cut out for a couple of

   22     seconds, and I didn't hear what you said.

   23                    THE COURT:    Counsel, this is Judge Hall.       I

   24     believe we're hearing from the court reporter that you are

   25     cutting out.     And in fact, you are cutting out on my end as
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 10 of 21 PageID #: 987
                                                                           10


     1     well.

     2                   MR. SAMUELS:     I apologize to both of you.       I was

     3     saying that Emerson Electric believes that the common

     4     interest doctrine applies.       We have submitted three things

     5     for the Court's consideration.        The first is a general

     6     trademark agreement between Emerson Electric and Emerson

     7     Radio which, among other things, states that the parties

     8     have an interest in upholding the validity of the Emerson

     9     marks and in stopping infringement by third parties.            And

    10     there's obligations for the parties to enforce their marks.

    11     So I direct the Court to Section 11 of that agreement which

    12     is Exhibit 4 to our letter brief.

    13                   The second thing we've provided is the common

    14     interest agreement between the parties, that is Emerson

    15     Radio and Emerson Electric that concerns these, the

    16     litigation and defendants, and memorializes the common

    17     interest that the parties share in stopping defendants'

    18     infringement and further states that the communications and

    19     information that have been exchanged would not have been

    20     exchanged except for the shared common legal interest.

    21                   And the third thing that we submit is the

    22     privilege log, consistent with what Judge Kiel ordered,

    23     which identifies the documents as a basis for those claims.

    24     We don't believe defendants have demonstrated that the

    25     privilege does not apply or that work product should be set
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 11 of 21 PageID #: 988
                                                                           11


     1     aside.   We note that there was no reconsideration to Judge

     2     Kiel's order filed or a request for review by the district

     3     court judge.

     4                    We further note that the common interest applies

     5     to unrelated entities.      There are no requirements for the

     6     parties to share ownership, or employees, or other

     7     connection.    All that has to be found is that there's a

     8     shared legal interest in common.        And in fact, parties could

     9     have adverse positions on other things.         They just need to

    10     have a shared legal interest.       And here, both Emerson Radio

    11     and Emerson Electric have an interest in upholding the

    12     validity of the Emerson marks.

    13                    And two final things if the Court will permit me

    14     is counsel has mentioned that these documents are necessary

    15     and may show some inclusion or attempt to drive defense out

    16     of business.

    17                    First, there's no basis for that.       There's no

    18     evidence of that.

    19                    And second, respectfully, that's just not true.

    20     This is a trademark infringement case where we are seeking

    21     relief which is to have defendant stop using an infringing

    22     Emerson mark.     If defendants adopt a different mark, like

    23     one that they've already registered in the U.K., that would

    24     go a long way to resolving all the issues in this case.            If

    25     not resolve all of them.
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 12 of 21 PageID #: 989
                                                                           12


     1                   And so if they want to go in business and sell

     2     air-conditioners, they can completely do so.          There's no

     3     collusion here.     There's no theory for that, and there's no

     4     evidence of that.

     5                   So the enforcement of IT has been upheld with

     6     the common interest between unrelated entities.           We have

     7     cited some of those cases in our briefing.          And Your Honor,

     8     I'd use any of the time to answer any questions that you may

     9     have.

    10                   THE COURT:    Can you just put on the record who

    11     some of these people are?       I'm looking at Exhibit D,

    12     defendant's letter.      It looks like most of the

    13     communications on the first couple of the pages seem to be

    14     Susan Goldsmith and Lisa DuRoss.        Mike Brennan.

    15                   MR. SAMUELS:     Lisa DuRoss is counsel for Emerson

    16     Electric in this case.

    17                   THE COURT:    Do you know who the other folks are?

    18                   MR. SAMUELS:     Your Honor, so all the parties at

    19     Orrick with an Orrick domain and all the people at a

    20     McCarter domain are counsel, either partners, or attorneys,

    21     or maybe even a paralegal at an outside counsel firm for

    22     Emerson Radio.

    23                   The address for Mark Anania at his firm at

    24     McCarter.    Again, he is now counsel for Emerson Radio.            And

    25     I understand that counsel for radio switched from Orrick to
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 13 of 21 PageID #: 990
                                                                           13


     1     McCarter & English.

     2                    And all the HDP addresses are either partners,

     3     or associates, or staff of HDP, which is Harness Dickey.

     4                    THE COURT:   Thank you, counsel.      All right.

     5     Let's turn it back over to defendant one minute for the last

     6     word and start by answering the question:          Is there an

     7     antitrust claim at issue in this case?

     8                    MR. SIMMONS:    No, Your Honor.     Our point is to

     9     point out that there's a commercial interest, not a legal

    10     interest.     We're entitled to know the scope of what these

    11     two parties think their rights are.         They have separate

    12     trademarks.    They filed separate lawsuits.        If they have a

    13     common legal interest, I would expect Emerson Radio would

    14     have been joined as a co-plaintiff in the case in Delaware.

    15     They're not a corporation.       They're not.    So their interests

    16     aren't identical.     They admit that they're separate.

    17                    And the agreement that he points to which is

    18     Exhibit 4 of ECX64, it's a 37-page general trademark

    19     agreement.    And Exhibit C and D, they have over six pages of

    20     what one party can do and the other party can't.           That was

    21     back in 2004.

    22                    And there's six pages, not one of them mentions

    23     portable air-conditioners or window air-conditioners.            So

    24     we're entitled to know what these parties believe are their

    25     trademark rights respectively separately, and that's why we
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 14 of 21 PageID #: 991
                                                                           14


     1     don't think the common legal interest applies here.

     2                   They don't have a common interest.         They can't

     3     create a contract, then somehow claim privilege over it, and

     4     hide behind it.     They use it as a sword and a shield at the

     5     same time.    And all we are asking is that the Court do an in

     6     camera review of documents so you can better decide whether

     7     or not the privilege applies.       It is their burden to prove

     8     the privilege applies.

     9                   That's all I have to say, Your Honor.

    10                   THE COURT:    Well, I haven't closely reviewed all

    11     97 entries in Exhibit B.       Is it a fair characterization that

    12     most, if not all, of these entries are between outside

    13     counsel for plaintiff in this case and outside counsel for

    14     plaintiff in the New Jersey case?

    15                   MR. SAMUELS:     Yes, Your Honor.

    16                   MR. SIMMONS:     I don't know if this would also

    17     include in-house counsel for Emerson Electric.          I thought

    18     that was the person that you just named was in-house counsel

    19     and whether that person was acting in a business capacity or

    20     a legal capacity.

    21                   MR. SAMUELS:     Your Honor, this is Joel Samuels

    22     for Emerson Electric.      All of the individuals identified on

    23     Emerson Electric's log are outside counsel or employees of

    24     outside counsel.

    25                   THE COURT:    Very good.    Thank you, counsel.       All
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 15 of 21 PageID #: 992
                                                                           15


     1     right, counsel.     I'm ready to rule on this dispute.

     2                   As an initial matter, I'm skeptical about the

     3     application of attorney-client privilege to the

     4     communications at issue, particularly because I'm not

     5     convinced that the parties have the same legal interest in

     6     that they had different trademarks.         However, I do not need

     7     to reach that issue, and I am specifically not going to

     8     reach that issue because I agree that the communications

     9     don't amount to a waiver of work product.

    10                   The work-product doctrine, unlike the

    11     attorney-client privilege, is not automatically waived upon

    12     disclosure to a third party.        Rather, it's only waived if

    13     the circumstances surrounding the disclosure evidence

    14     conscious disregard of the possibility that --

    15                   (Music playing.)

    16                   THE COURT:    Counsel, can you hear me?

    17                   MR. SAMUELS:     Yes, Your Honor.

    18                   MR. SIMMONS:     Yes, Your Honor.

    19                   THE COURT:    Did you just hear some music that

    20     was interrupting?     I'm in the middle of my ruling.        Can I

    21     just hear from counsel for plaintiff, could you hear that I

    22     was ruling on the dispute?

    23                   MR. SAMUELS:     Yes, Your Honor.

    24                   THE COURT:    Okay.    Very good.    All right.

    25                   So again, I'll start where I left off.         Rather
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 16 of 21 PageID #: 993
                                                                           16


     1     work-product doctrine and work-product protection is only

     2     waived if the circumstances surrounding the disclosure

     3     evidence conscious disregard of the possibility that an

     4     adversary might obtain the protected material.          Here,

     5     although the privilege logs are minimal, I don't think that

     6     they warrant in camera review or updated privilege logs.

     7                   The record before the Court reflects that the

     8     communications at issue here are between outside counsel in

     9     this case for plaintiff's case and outside counsel for

    10     plaintiff in another case.       The context that they were made

    11     in connection with this litigation, the emails appear to

    12     begin in Exhibit B, approximately in June, end of June 2017

    13     which is just before the New Jersey case got filed, and they

    14     continue on up to and including and after the Delaware case

    15     got filed.

    16                   In fact, many are co-filing of the complaint in

    17     this case.    And of course, in the District of Delaware, we

    18     usually don't even require a privilege log with respect to

    19     information generated after the filing of the complaint.

    20                   And again, as we confirmed on the phone today,

    21     there's no anti-trust claim here, so there's no arguments

    22     that the discussions themselves were unlawful or that the

    23     fact that the discussions were occurring are relevant to any

    24     parties' claim or defense.

    25                   I think that resolves the issue.        Anything
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 17 of 21 PageID #: 994
                                                                           17


     1     further from counsel for plaintiff?

     2                   MR. SAMUELS:     No, Your Honor.

     3                   THE COURT:    Anything further from counsel for

     4     defendant?

     5                   MR. SIMMONS:     No.   Thanks for letting us be

     6     heard, Your Honor.

     7                   THE COURT:    All right.    Very good.     Thank you to

     8     all of you.    I appreciate hearing from you.        I hope you are

     9     staying safe and well and take care.

    10                   Bye-bye.

    11                   (Teleconference was concluded at 3:22 p.m.)

    12                   I hereby certify the foregoing is a true and

    13     accurate transcript from my stenographic notes in the

    14     proceeding.

    15                   /s/ Heather M. Triozzi
                         Certified Merit and Real-Time Reporter
    16                   U.S. District Court

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 18 of 21 PageID #: 995
                                                                           1


               /          agreement [9] - 4:18,      BEFORE [1] - 1:13         cite [1] - 7:13            confirmed [1] - 16:20
                           5:11, 5:19, 9:15,         began [1] - 6:8           cited [2] - 3:18, 12:7     confusion [2] - 4:18,
  /s [1] - 17:15           10:6, 10:11, 10:14,       begin [1] - 16:12         Civil [1] - 2:11            8:8
                           13:17, 13:19              behind [1] - 14:4         claim [4] - 13:7, 14:3,    conglomerate [2] -
              1           ahead [1] - 9:4            believes [1] - 10:3        16:21, 16:24               4:14, 4:16
                          air [11] - 4:16, 4:20,     BELISARIO [1] - 2:2       claims [1] - 10:23         connection [2] - 11:7,
  11 [1] - 10:11           4:22, 8:6, 8:9, 8:10,     better [1] - 14:6         clearly [1] - 8:21          16:11
  15 [1] - 6:21            8:13, 8:19, 12:2,         between [10] - 4:6,       client [3] - 8:18, 15:3,   conscious [2] - 15:14,
  17 [1] - 1:10            13:23                      4:19, 7:17, 8:8, 9:15,    15:11                      16:3
  17-1846-LPS-JLH [2] -   air-conditioner [1] -       10:6, 10:14, 12:6,       closed [3] - 5:12, 5:25,   consented [2] - 4:22,
   1:5, 2:11               8:13                       14:12, 16:8               6:5                        8:6
                          air-conditioners [10] -    boilerplate [1] - 5:18    closely [1] - 14:10        consider [1] - 6:23
              2            4:16, 4:20, 4:22, 8:6,    bought [1] - 4:14         CO [2] - 1:4, 1:7          consideration [1] -
                           8:9, 8:10, 8:19, 12:2,    brand [1] - 4:15          co [2] - 13:14, 16:16       10:5
  2004 [1] - 13:21         13:23                     branded [1] - 8:19        co-filing [1] - 16:16      considered [2] - 5:6,
  2011 [1] - 8:6          amount [1] - 15:9          Brennan [1] - 12:14       co-plaintiff [1] - 13:14    8:1
  2017 [2] - 7:2, 16:12   Anania [1] - 12:23         brief [1] - 10:12         colleague [1] - 2:20       consistent [1] - 10:22
  2020 [1] - 1:10         answer [1] - 12:8          briefing [2] - 9:11,      collusion [1] - 12:3       context [1] - 16:10
  21st [1] - 7:2          answering [1] - 13:6        12:7                     commercial [4] - 8:5,      continue [1] - 16:14
  28 [1] - 6:24           anti [1] - 16:21           bring [2] - 4:24, 5:20     8:14, 8:21, 13:9          CONTINUED [1] - 2:1
                          anti-trust [1] - 16:21     broad [1] - 5:18          common [25] - 4:5,         contract [1] - 14:3
              3           antitrust [1] - 13:7       brought [2] - 3:25, 7:4    5:1, 5:2, 5:4, 5:11,      convinced [1] - 15:5
                          apologize [1] - 10:2       burden [2] - 7:9, 14:7     5:16, 5:19, 7:8, 7:10,    copies [1] - 3:16
  37-page [1] - 13:18     appear [1] - 16:11                                    7:17, 7:19, 8:2, 9:7,     corporation [1] -
                                                     Burke [1] - 8:1
  3:02 [1] - 1:11         APPEARANCES [2] -                                     9:9, 9:13, 10:3,           13:15
                                                     business [5] - 8:13,
  3:22 [1] - 17:11         1:16, 2:1                                            10:13, 10:16, 10:20,      counsel [26] - 2:7,
                                                      11:16, 12:1, 14:19
                          application [2] - 8:8,     BY [5] - 1:17, 1:20,       11:4, 11:8, 12:6,          7:17, 9:4, 9:11, 9:23,
              4            15:3                       1:20, 2:2, 2:3            13:13, 14:1, 14:2          11:14, 12:15, 12:20,
                          applies [6] - 9:8, 10:4,   bye [2] - 17:10           commonly [1] - 4:9          12:21, 12:24, 12:25,
  4 [2] - 10:12, 13:18     11:4, 14:1, 14:7,         bye-bye [1] - 17:10       communicating [1] -         13:4, 14:13, 14:17,
  45 [1] - 6:20            14:8                                                                            14:18, 14:23, 14:24,
                                                                                7:4
                          apply [1] - 10:25                                    communications [8] -        14:25, 15:1, 15:16,
              9                                                 C
                          appreciate [1] - 17:8                                 6:9, 7:23, 8:5, 10:18,     15:21, 16:8, 16:9,
                          argument [1] - 6:5         C.A [1] - 1:5              12:13, 15:4, 15:8,         17:1, 17:3
  97 [1] - 14:11
                          arguments [3] - 5:7,       camera [5] - 7:13,         16:8                      couple [3] - 3:20,
                           5:25, 16:21                7:22, 8:3, 14:6, 16:6    companies [2] - 4:17,       9:21, 12:13
              A           aside [1] - 11:1           capacity [2] - 14:19,      4:24                      course [2] - 3:23,
                          assert [1] - 4:25           14:20                    Company [2] - 2:9,          16:17
  accept [1] - 9:11
                          asserted [1] - 3:4         care [1] - 17:9            2:10                      COURT [18] - 1:1, 2:7,
  accurate [2] - 5:8,
                          asserting [2] - 4:10,      case [25] - 2:22, 2:23,   company [1] - 8:12          2:16, 2:21, 3:2, 8:25,
   17:13
                           5:3                        3:1, 3:3, 5:8, 6:14,     compare [1] - 6:19          9:5, 9:23, 12:10,
  acting [1] - 14:19
                          associates [1] - 13:3       7:11, 7:13, 7:16,        compared [1] - 6:18         12:17, 13:4, 14:10,
  Action [1] - 2:11
                          attempt [1] - 11:15         7:22, 8:2, 9:14,         compel [2] - 5:7, 6:6       14:25, 15:16, 15:19,
  action [1] - 4:24
                          attorney [2] - 15:3,        11:20, 11:24, 12:16,     complaining [1] - 5:22      15:24, 17:3, 17:7
  actual [1] - 7:8
                           15:11                      13:7, 13:14, 14:13,      complains [1] - 5:5        court [3] - 3:12, 9:24,
  ADAM [1] - 1:17
                          attorney-client [2] -       14:14, 16:9, 16:10,      complaint [2] - 16:16,      11:3
  Adam [1] - 2:14
                           15:3, 15:11                16:13, 16:14, 16:17       16:19                     Court [6] - 1:14,
  addition [1] - 3:19
                          attorneys [1] - 12:20      cases [4] - 3:17, 5:3,    completely [1] - 12:2       10:11, 11:13, 14:5,
  additional [1] - 3:23
                          August [1] - 7:3            12:7                     computer [1] - 3:9          16:7, 17:16
  address [1] - 12:23
                          automatically [1] -        Certified [1] - 17:15     CONAWAY [1] - 1:17         Court's [2] - 3:9, 10:5
  addresses [1] - 13:2
                           15:11                     certify [1] - 17:12       Conaway [1] - 2:14         courthouse [1] - 3:15
  admit [1] - 13:16
                                                     challenged [1] - 7:16     concerns [1] - 10:15       courtroom [1] - 3:13
  admitted [1] - 4:10
                                     B               chambers [1] - 6:1        concluded [1] - 17:11      create [1] - 14:3
  adopt [1] - 11:22
                                                     chance [2] - 2:22, 3:18   conditioner [1] - 8:13     created [2] - 4:15,
  adversary [1] - 16:4                                                                                     7:14
                          Baseball [1] - 7:15        characterization [1] -    conditioners [10] -
  adverse [1] - 11:9                                                                                      curious [1] - 4:23
                          based [1] - 5:17            14:11                     4:16, 4:20, 4:22, 8:6,
  afternoon [5] - 2:7,                                                                                    cut [1] - 9:21
                          basis [4] - 8:4, 8:11,     China [3] - 8:16, 8:18,    8:9, 8:10, 8:19, 12:2,
   2:13, 2:16, 2:18,                                                                                      cutting [3] - 9:18, 9:25
                           10:23, 11:17               8:19                      13:23
   2:21
                          became [2] - 4:13,         circumstances [2] -       conference [1] - 5:24
  agree [1] - 15:8
                           4:14                       15:13, 16:2              conferred [1] - 6:15
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 19 of 21 PageID #: 996
                                                                           2


                              7:23, 8:3, 9:8, 10:23,     entitled [2] - 13:10,      GEORGE [1] - 1:20         interest [35] - 3:3, 4:5,
             D
                              11:14, 14:6                 13:24                     George [1] - 2:15           5:1, 5:2, 5:4, 5:11,
  decide [2] - 9:12, 14:6    domain [2] - 12:19,         entity [2] - 7:14, 7:20    Goldsmith [1] - 12:14       5:16, 5:19, 7:8, 7:10,
  defendant [6] - 2:17,       12:20                      entries [6] - 6:20,                                    7:17, 7:20, 8:2, 8:14,
   2:23, 7:16, 11:21,        down [1] - 3:10              6:21, 6:24, 7:1,                     H                8:22, 9:8, 9:9, 9:13,
   13:5, 17:4                drive [2] - 8:12, 11:15      14:11, 14:12                                          10:4, 10:8, 10:14,
  defendant's [2] - 9:14,    due [1] - 6:17              ESQUIRE [5] - 1:17,        HALL [1] - 1:13             10:17, 10:20, 11:4,
   12:12                     during [1] - 6:11            1:20, 1:20, 2:2, 2:3      Hall [2] - 2:8, 9:23        11:8, 11:10, 11:11,
  defendants [5] - 3:25,     DuRoss [2] - 12:14,         eventually [1] - 6:17      HARNESS [1] - 1:19          12:6, 13:9, 13:10,
   4:1, 10:16, 10:24,         12:15                      evidence [4] - 11:18,      Harness [2] - 2:14,         13:13, 14:1, 14:2,
   11:22                                                  12:4, 15:13, 16:3          13:3                       15:5
  Defendants [2] - 1:8,                  E               exactly [1] - 5:8          HDP [2] - 13:2, 13:3      interests [1] - 13:15
   2:4                                                   except [1] - 10:20         hear [7] - 3:8, 5:25,     interrupting [1] -
  defendants' [1] -          Easy [1] - 2:10             exchanged [2] -             9:22, 15:16, 15:19,        15:20
   10:17                     EASY [1] - 1:7               10:19, 10:20               15:21                    Invidi [1] - 8:1
  defense [2] - 11:15,       ECX64 [1] - 13:18           Exhibit [6] - 10:12,       heard [2] - 5:10, 17:6    iPhone [1] - 3:11
   16:24                     either [2] - 12:20, 13:2     12:11, 13:18, 13:19,      hearing [2] - 9:24,       issue [7] - 9:12, 13:7,
  Delaware [3] - 13:14,      ELECTRIC [1] - 1:4           14:11, 16:12               17:8                       15:4, 15:7, 15:8,
   16:14, 16:17              Electric [20] - 2:9, 4:7,   exhibits [1] - 3:16        Heather [2] - 3:12,         16:8, 16:25
  DELAWARE [1] - 1:2          4:9, 4:21, 5:13, 6:13,     exist [1] - 4:6             17:15                    issues [2] - 6:12,
  delay [1] - 6:12            6:15, 7:3, 8:5, 8:16,      expect [1] - 13:13         hereby [1] - 17:12          11:24
  demonstrated [1] -          8:20, 9:12, 9:15,          expert [1] - 6:3           hide [1] - 14:4           IT [1] - 12:5
   10:24                      10:3, 10:6, 10:15,         extensively [1] - 8:1      Home [1] - 2:10
  denied [1] - 5:7            11:11, 12:16, 14:17,       extent [1] - 3:4           HOME [1] - 1:7                        J
  denying [1] - 6:1           14:22                                                 Honor [18] - 2:13,
                             Electric's [6] - 6:7,                                                            JENNIFER [1] - 1:13
  deputy [1] - 3:13                                                  F               2:18, 2:25, 4:2, 8:24,
                                                                                                              Jennifer [1] - 2:8
  derived [1] - 4:12          6:20, 6:22, 7:1, 9:7,                                  9:3, 9:6, 12:7, 12:18,
  described [1] - 4:11        14:23                      fact [5] - 8:15, 9:25,      13:8, 14:9, 14:15,       Jersey [9] - 2:22, 3:1,
  determine [1] - 7:23       emails [2] - 8:22,            11:8, 16:16, 16:23        14:21, 15:17, 15:18,       5:7, 5:8, 5:12, 5:21,
  dialed [2] - 3:13, 3:14     16:11                      fair [1] - 14:11            15:23, 17:2, 17:6          7:2, 14:14, 16:13
  Dickey [2] - 2:15, 13:3    Emerson [65] - 2:9,         fairly [1] - 8:15          HONORABLE [1] -           JOEL [1] - 1:20
  DICKEY [1] - 1:19           2:10, 4:6, 4:7, 4:9,       fast [1] - 6:7              1:13                     Joel [4] - 2:15, 9:4,
                              4:11, 4:12, 4:13,          few [2] - 3:21, 6:19       hope [1] - 17:8             9:6, 14:21
  different [4] - 5:9,
   6:14, 11:22, 15:6          4:14, 4:15, 4:19,          file [1] - 7:3             hopefully [2] - 3:8,      JOHN [1] - 2:2
  direct [1] - 10:11          4:21, 4:22, 4:25,          filed [7] - 6:25, 7:2,      3:21                     John [2] - 2:19, 4:3
                              5:13, 5:14, 5:17,            8:16, 11:2, 13:12,       house [3] - 7:17,         joined [1] - 13:14
  disclosure [4] - 9:9,
                              5:22, 6:7, 6:10, 6:13,       16:13, 16:15              14:17, 14:18             JONES [1] - 2:3
   15:12, 15:13, 16:2
                              6:15, 6:20, 6:21,          filing [3] - 8:7, 16:16,                             Jones [1] - 2:20
  Discovery [1] - 1:11
                              6:22, 6:25, 7:1, 7:2,                                                           judge [2] - 7:22, 11:3
  discovery [12] - 2:9,                                    16:19                               I
                              8:5, 8:7, 8:9, 8:10,       final [1] - 11:13                                    Judge [9] - 1:14, 5:6,
   5:9, 5:11, 5:15, 5:20,
                              8:15, 8:17, 8:19,          firm [2] - 12:21, 12:23    identical [1] - 13:16       5:24, 6:8, 7:25, 9:11,
   5:21, 5:24, 6:3, 6:5,
                              8:20, 9:4, 9:7, 9:12,      first [4] - 4:1, 10:5,     identified [1] - 14:22      9:23, 10:22, 11:1
   6:7, 6:13
                              9:13, 9:15, 10:3,            11:17, 12:13             identifies [1] - 10:23    July [1] - 7:2
  discussions [2] -
                              10:6, 10:8, 10:14,         five [2] - 3:22, 4:3       IN [1] - 1:1              jump [1] - 4:4
   16:22, 16:23
                              10:15, 11:10, 11:11,                                  in-house [3] - 7:17,      June [2] - 16:12
  dispute [3] - 2:9, 15:1,                               folks [1] - 12:17
                              11:12, 11:22, 12:15,                                    14:17, 14:18
   15:22                                                 followed [1] - 6:11
                              12:22, 12:24, 13:13,
  Dispute [1] - 1:11                                     footnote [2] - 4:12,       inaudible [1] - 9:14                 K
                              14:17, 14:22, 14:23                                   include [1] - 14:17
  disregard [2] - 15:14,                                   6:19
                             EMERSON [2] - 1:4,                                     including [1] - 16:14     KEITH [1] - 2:3
   16:3                                                  FOR [1] - 1:2
                              1:7                                                   inclusion [1] - 11:15     Keith [1] - 2:20
  distinct [2] - 4:8, 7:7                                foregoing [1] - 17:12
                             employees [2] - 11:6,                                  individuals [1] - 14:22   Kiel [5] - 5:6, 5:24,
  DISTRICT [2] - 1:1, 1:2                                forth [1] - 7:4
                              14:23                                                 information [2] -          6:8, 9:11, 10:22
  district [1] - 11:2                                    forthright [1] - 5:14
                             end [2] - 9:25, 16:12                                    10:19, 16:19            Kiel's [1] - 11:2
  District [3] - 1:14,                                   forward [1] - 6:7
                             enforce [1] - 10:10                                    informed [1] - 5:15       kind [1] - 8:21
   16:17, 17:16                                          frivolous [1] - 5:18
                             enforcement [1] - 12:5                                 infringement [4] -        knowing [1] - 4:3
  doctrine [4] - 9:10,
                             English [1] - 13:1                                       9:14, 10:9, 10:18,      Kool [11] - 2:10, 4:7,
   10:4, 15:10, 16:1
                             entirety [1] - 3:10                    G                                          4:14, 4:15, 4:19,
  document [3] - 5:9,                                                                 11:20
                             entities [7] - 4:6, 4:8,    general [2] - 10:5,        infringing [1] - 11:21     4:23, 4:25, 8:7, 8:9,
   5:11, 5:21
                              4:16, 7:6, 8:12, 11:5,      13:18                     initial [1] - 15:2         8:17, 8:19
  documents [10] - 3:4,
                              12:6                       generated [1] - 16:19      intent [1] - 8:7          KOOL [1] - 1:7
   5:17, 5:23, 7:13,
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 20 of 21 PageID #: 997
                                                                           3


                              merchandise [1] -                                    13:14, 14:13, 14:14,
              L                                                   O                                                     R
                               7:16                                                15:21, 16:10, 17:1
  last [1] - 13:5             Merit [1] - 17:15         obligations [1] - 10:10   Plaintiff [1] - 1:21       Radio [18] - 4:7, 4:9,
  late [1] - 5:10             met [1] - 6:15            obtain [1] - 16:4         plaintiff's [1] - 16:9       4:13, 4:15, 4:19,
  lawsuit [3] - 6:25, 7:2,    middle [1] - 15:20        occurring [1] - 16:23     Plaintiffs [1] - 1:5         5:14, 5:17, 5:22,
    7:4                       might [1] - 16:4          OF [1] - 1:2              playing [1] - 15:15          6:10, 8:10, 9:13,
  lawsuits [1] - 13:12        Mike [1] - 12:14          official [1] - 6:4        PLC [1] - 1:19               9:16, 10:7, 10:15,
  League [1] - 7:15           minimal [1] - 16:5        one [6] - 4:12, 5:21,     Poff [1] - 2:14              11:10, 12:22, 12:24,
  left [1] - 15:25            minute [1] - 13:5          11:23, 13:5, 13:20,      POFF [2] - 1:17, 2:13        13:13
  legal [15] - 5:2, 5:4,      minutes [4] - 3:21,        13:22                    point [5] - 4:4, 6:6,      radio [1] - 12:25
    7:8, 7:10, 7:23, 8:14,     3:22, 4:3, 6:19          oral [1] - 5:25            7:25, 13:8, 13:9          Radio's [4] - 4:11,
    9:13, 10:20, 11:8,        MLB [4] - 7:14, 7:15,     order [1] - 11:2          points [1] - 13:17           6:21, 6:22, 6:25
    11:10, 13:9, 13:13,        7:18                     ordered [2] - 6:8,        portable [2] - 4:15,       rather [2] - 15:12,
    14:1, 14:20, 15:5         MLB's [1] - 7:17           10:22                     13:23                       15:25
  legally [1] - 7:7           months [1] - 6:10         Orrick [3] - 12:19,       position [1] - 9:7         reach [2] - 15:7, 15:8
  letter [3] - 5:20, 10:12,   most [3] - 3:17, 12:12,    12:25                    positions [1] - 11:9       ready [1] - 15:1
    12:12                      14:12                    outside [7] - 12:21,      possibility [2] - 15:14,   Real [1] - 17:15
  letters [3] - 3:16, 3:20,   motion [4] - 3:25, 5:7,    14:12, 14:13, 14:23,      16:3                      Real-Time [1] - 17:15
    7:25                       6:6, 6:17                 14:24, 16:8, 16:9        posture [1] - 5:9          reason [1] - 8:11
  letting [1] - 17:5          Moustakas [2] - 2:15,     overly [1] - 5:18         prevent [1] - 8:17         reconsideration [1] -
  license [1] - 7:15           5:15                     owned [1] - 4:9           privilege [18] - 3:4,        11:1
  Limited [2] - 2:10,         MOUSTAKAS [1] -           ownership [1] - 11:6       4:5, 6:9, 6:16, 6:18,     record [3] - 3:5, 12:10,
    2:11                       1:20                                                8:2, 9:8, 9:9, 10:22,       16:7
  line [2] - 2:17, 3:5        MR [20] - 2:13, 2:18,                P               10:25, 14:3, 14:7,        reflects [1] - 16:7
  Lisa [2] - 12:14, 12:15      2:25, 4:2, 9:2, 9:3,                                14:8, 15:3, 15:11,        refused [2] - 5:17,
  literally [1] - 7:21         9:6, 9:20, 10:2,         p.m [2] - 1:11, 17:11      16:5, 16:6, 16:18           6:16
  litigation [2] - 10:16,      12:15, 12:18, 13:8,      pages [3] - 12:13,        proceed [1] - 9:5          registered [1] - 11:23
    16:11                      14:15, 14:16, 14:21,      13:19, 13:22             proceeding [2] - 3:7,      registrations [2] - 7:8,
  LLP [2] - 1:17, 2:2          15:17, 15:18, 15:23,     pandemic [1] - 6:11        17:14                       8:16
  log [8] - 6:9, 6:16,         17:2, 17:5               Panitch [1] - 2:19        PROCEEDINGS [1] -          relevant [1] - 16:23
    6:20, 6:25, 7:1,          Music [1] - 15:15         PANITCH [1] - 2:2          2:5                       relief [1] - 11:21
    10:22, 14:23, 16:18       music [1] - 15:19         paper [1] - 3:15          produce [2] - 5:17,        remotely [2] - 3:13,
  logs [4] - 6:18, 6:24,      mute [1] - 8:25           paralegal [1] - 12:21      6:16                        3:14
    16:5, 16:6                                          parent [1] - 7:21         produced [1] - 5:23        REPORTER [2] - 9:18,
  look [1] - 8:23                        N              part [1] - 9:16           product [7] - 8:18,          9:21
  looking [1] - 12:11                                   particularly [1] - 15:4    9:10, 10:25, 15:9,        Reporter [1] - 17:15
  looks [1] - 12:12           NADEL [1] - 2:2           parties [11] - 10:7,       15:10, 16:1               reporter [2] - 3:12,
  LTD [2] - 1:7, 1:7          name [1] - 9:6             10:9, 10:10, 10:14,      products [1] - 8:9           9:24
                              named [1] - 14:18          10:17, 11:6, 11:8,       Properties [3] - 7:14,     request [1] - 11:2
                              necessary [1] - 11:14      12:18, 13:11, 13:24,      7:18
             M                                                                                               require [1] - 16:18
                              need [4] - 3:24, 11:9,     15:5                     protected [2] - 9:9,       requirements [1] -
  Magistrate [2] - 1:14,       15:6                     parties' [2] - 3:16,       16:4                        11:5
   5:6                        never [1] - 5:19           16:24                    protection [1] - 16:1      resolve [1] - 11:25
  Major [1] - 7:15            New [9] - 2:22, 3:1,      partners [2] - 12:20,     prove [2] - 7:9, 14:7      resolves [1] - 16:25
  mark [4] - 4:23, 8:17,       5:7, 5:8, 5:12, 5:21,     13:2                     provided [3] - 6:9,        resolving [1] - 11:24
   11:22                       7:2, 14:14, 16:13        party [3] - 13:20,         7:22, 10:13               respect [1] - 16:18
  Mark [1] - 12:23            none [1] - 4:8             15:12                    put [1] - 12:10            respectfully [1] -
  marks [3] - 10:9,           nonetheless [1] - 6:13    people [2] - 12:11,                                    11:19
   10:10, 11:12               note [3] - 5:5, 11:1,      12:19                               Q               respectively [1] -
  material [1] - 16:4          11:4                     performed [1] - 8:3                                    13:25
  matter [3] - 6:5, 7:6,      noted [1] - 9:11          permit [1] - 11:13        questions [4] - 3:20,      responses [1] - 5:15
   15:2                       notes [1] - 17:13         person [3] - 8:12,         8:24, 8:25, 12:8          review [6] - 7:13, 7:22,
  McCarter [3] - 12:20,       notice [1] - 6:18          14:18, 14:19             QUIET [1] - 1:7              8:3, 11:2, 14:6, 16:6
   12:24, 13:1                noticed [1] - 6:24        phone [3] - 2:8, 2:12,    Quiet [11] - 2:10, 4:7,    reviewed [2] - 3:17,
  mediation [1] - 6:2         November [1] - 5:10        16:20                     4:13, 4:15, 4:19,           14:10
  memorializes [1] -          number [1] - 9:16         Photograph [1] - 4:13      4:23, 4:25, 8:7, 8:9,     rid [1] - 7:5
   10:16                      Number [1] - 2:11         PIERCE [1] - 1:19          8:17, 8:19                rights [5] - 4:10, 4:11,
  mentioned [2] - 5:19,                                 place [1] - 6:14                                       5:1, 13:11, 13:25
   11:14                                                plaintiff [11] - 2:12,                               rule [2] - 7:9, 15:1
  mentions [1] - 13:22                                   2:22, 2:23, 2:25, 5:5,                              ruling [2] - 15:20,
Case 1:17-cv-01846-LPS-JLH Document 73 Filed 10/23/20 Page 21 of 21 PageID #: 998
                                                                           4


   15:22                    started [1] - 6:14           11:20, 13:18, 13:25
                            STATES [1] - 1:1           trademarks [2] -
             S              states [2] - 10:7, 10:18     13:12, 15:6
                            States [1] - 1:14          transcript [2] - 6:4,
  safe [1] - 17:9           status [1] - 5:23            17:13
  SAMUELS [13] - 1:20,      staying [1] - 17:9         Triozzi [2] - 3:12,
   2:25, 9:3, 9:6, 9:20,    stenographic [1] -           17:15
   10:2, 12:15, 12:18,       17:13                     true [2] - 11:19, 17:12
   14:15, 14:21, 15:17,     stop [1] - 11:21           truly [1] - 7:5
   15:23, 17:2              stopping [3] - 9:13,       trust [1] - 16:21
  Samuels [4] - 2:15,        10:9, 10:17               try [1] - 6:2
   9:4, 9:7, 14:21          submit [1] - 10:21         trying [1] - 8:17
  SCHWARZE [1] - 2:2        submitted [1] - 10:4       turn [1] - 13:5
  Schwarze [1] - 2:19       subpoenaed [1] - 5:13      two [9] - 4:6, 4:16,
  scope [1] - 13:10         subsidiary [2] - 7:18,       4:17, 4:23, 7:6, 7:7,
  second [2] - 10:13,        7:21                        8:12, 11:13, 13:11
   11:19                    suit [1] - 7:3
  seconds [1] - 9:22        summer [1] - 6:8                       U
  Section [1] - 10:11       supportive [1] - 8:15
  seeking [1] - 11:20       surprise [1] - 5:16        U.K [1] - 11:23
  seem [1] - 12:13          surrounding [2] -          U.S [1] - 17:16
  sell [3] - 8:6, 8:10,      15:13, 16:2               unfortunately [1] - 3:8
   12:1                     Susan [1] - 12:14          UNITED [1] - 1:1
  selling [1] - 7:15        switched [1] - 12:25       United [1] - 1:14
  sense [1] - 7:20          sword [1] - 14:4           unlawful [1] - 16:22
  separate [14] - 3:1,      system [1] - 3:9           unlike [1] - 15:10
   3:3, 4:6, 4:8, 4:10,                                unrelated [2] - 11:5,
   4:17, 5:1, 5:3, 7:6,                                 12:6
   7:7, 13:11, 13:12,
                                       T
                                                       up [2] - 6:11, 16:14
   13:16                    TAYLOR [1] - 1:17          updated [1] - 16:6
  separately [3] - 4:17,    Technologies [1] - 8:1     upheld [1] - 12:5
   4:21, 13:25              teleconference [2] -       upholding [2] - 10:8,
  September [1] - 1:10        2:9, 3:7                  11:11
  set [1] - 10:25           Teleconference [2] -
  seven [1] - 7:1             1:12, 17:11                          V
  share [2] - 10:17, 11:6   telephone [1] - 3:9
  shared [3] - 10:20,       THE [22] - 1:1, 1:2,       vague [1] - 5:18
   11:8, 11:10                1:13, 2:7, 2:16, 2:21,   validity [2] - 10:8,
  shield [1] - 14:4           3:2, 8:25, 9:5, 9:18,     11:12
  shipping [1] - 8:18         9:21, 9:23, 12:10,       via [2] - 3:7, 3:10
  show [1] - 11:15            12:17, 13:4, 14:10,      Victor [1] - 4:12
  side [2] - 3:18, 3:22       14:25, 15:16, 15:19,     vs [1] - 2:10
  SIMMONS [8] - 2:2,          15:24, 17:3, 17:7
   2:18, 4:2, 9:2, 13:8,    themselves [1] - 16:22                W
   14:16, 15:18, 17:5       theory [1] - 12:3
  Simmons [2] - 2:19,       therein [1] - 3:18         waived [3] - 15:11,
   4:3                      they've [2] - 3:19,         15:12, 16:2
  six [4] - 6:10, 6:19,       11:23                    waiver [1] - 15:9
   13:19, 13:22             third [3] - 10:9, 10:21,   warrant [1] - 16:6
  skeptical [1] - 15:2        15:12                    window [1] - 13:23
  sold [1] - 4:16           three [2] - 8:12, 10:4     word [1] - 13:6
  sorry [4] - 8:25, 9:3,    three-person [1] -         work-product [4] -
   9:18, 9:20                 8:12                      9:10, 15:10, 16:1
  speaker [1] - 3:11        Thursday [1] - 1:10
  speaking [1] - 4:3        today [8] - 2:8, 2:12,                 Y
  specifically [1] - 15:7     2:24, 3:6, 3:10, 3:12,
  sports [1] - 7:15           7:24, 16:20              Young [1] - 2:14
  staff [1] - 13:3          trademark [12] - 4:10,     YOUNG [1] - 1:17
  STARGATT [1] - 1:17         4:14, 4:24, 5:1, 7:7,
  start [2] - 13:6, 15:25     8:7, 8:16, 9:15, 10:6,
